NOTICE OF ALLOWABILITY
This is the first Office action on the merits based on the 17/168,951 application filed on 02/05/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-45, as originally filed on 02/05/2021, are currently pending.

Election/Restrictions
There should be an election between one of the following patentably distinct species:
Figures 1-4;
Figures 5-8;
Figures 9-10;
Figures 11-12;
Figures 13-14;
Figure 15; and 
Figure 16.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a serious search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reasons apply: 
The species or grouping(s) of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses and/or electronic resources; and/or employing different search strategies and/or search queries).
The prior art applicable to one species or grouping(s) of patentably indistinct species would not likely be applicable to another species or grouping(s) of patentably indistinct species.
Additional searching is required for reviewing the volume of results from keyword text searches for limitations in the claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Michael Neustel (Registration Number 41,221) on 05/20/2022, a provisional election was made without traverse to prosecute the invention of Species B (Figures 5-8) and claims 1-45.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1-45, as originally filed on 02/05/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

Terminal Disclaimer
The terminal disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers: 9,579,555; 9,776,062; 9,962,592; 10,124,232; 10,695,645; and 10,912,982, and Application Number 16/915,189, now U.S. Patent Number 11,179,615, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Neustel (Registration Number 41,221) on 05/24/2022.

The application has been amended as follows:
In claim 1, lines 11-12, “wherein the first bias member and the third bias member are positioned on a side of the monorail opposite of the second bias member and the fourth bias member” has been replaced with --- wherein the first bias member and the third bias member are positioned lateral to the first exterior side of the monorail, and the second bias member and the fourth bias member are positioned lateral to the second exterior side of the monorail ---.

In claim 4, line 3, “the monorail” has been replaced with --- the frame ---.

In claim 22, lines 23-24, “wherein the first bias member is positioned on a side of the monorail opposite of the second bias member” has been replaced with --- wherein the first bias member is positioned lateral to the first exterior side of the monorail, and the second bias member is positioned lateral to the second exterior side of the monorail ---.

In claim 31, line 3, “the monorail” has been replaced with --- the frame ---.

In claim 36, lines 19-20, “wherein the first bias member and the third bias member are positioned on a side of the monorail opposite of the second bias member and the fourth bias member” has been replaced with --- wherein the first bias member and the third bias member are positioned lateral to the first exterior side of the monorail, and the second bias member and the fourth bias member are positioned lateral to the second exterior side of the monorail ---.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Allain (US 2012/0277079) in view of Sands (US 2005/0130810)) fails to teach or render obvious an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein an upper surface of the first bias member, an upper surface of the second bias member, an upper surface of the third bias member and an upper surface of the fourth bias member are below the upper surface of the carriage when the first bias member, the second bias member, the third bias member and the fourth bias member are connected to the carriage (claims  1 and 36); and
wherein an upper surface of the first bias member and an upper surface of the second bias member are below the upper surface of the carriage when the first bias member and the second bias member are connected to the carriage (claim 22).

The prior art of record (https://www.youtube.com/watch?v=6hf58ifB3_I (Core Pilot Exergenics Isokinetics) in view of Allain (US 2012/0277079), and further in view of Sands (US 2005/0130810)) fails to teach or render obvious an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the first bias member and the third bias member are parallel to the first exterior side of the monorail; wherein the second bias member and the fourth bias member are parallel to the second exterior side of the monorail; and wherein an upper surface of the first bias member, an upper surface of the second bias member, an upper surface of the third bias member and an upper surface of the fourth bias member are below the upper surface of the carriage when the first bias member, the second bias member, the third bias member and the fourth bias member are connected to the carriage (claims 1 and 36); and
wherein the first bias member is parallel with respect to the first exterior side of the monorail; wherein the second bias member is parallel with respect to the second exterior side of the monorail; and wherein an upper surface of the first bias member and an upper surface of the second bias member are below the upper surface of the carriage when the first bias member and the second bias member are connected to the carriage (claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784